Citation Nr: 0402193	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1941, and he had other reserve service.  He died in 
August 2000, and his widow is the appellant in the present 
case.  She appeals to the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision that denied entitlement to DIC 
under 38 U.S.C.A. § 1151.
 

FINDINGS OF FACT

1.  The veteran, who had no established service-connected 
disabilities, died during a July-August 2000 admission to a 
VA Medical Center (VAMC), many years after service.  During 
this final admission, the veteran was treated for numerous 
chronic ailments.

2.  The cause of death during the VAMC admission was 
intractable pulmonary edema, due to end-stage congestive 
heart failure.  Other conditions contributing to death 
included chronic obstructive pulmonary disease and diabetes 
melletis.  During the terminal VA hospitalization, the 
veteran was also properly treated for methicillin-resistant 
Staphylococcus aureus (MRSA) pneumonia.

3.  The veteran's death during the VAMC admission was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 are not met.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from February 1941 to 
September 1941.  He also had various earlier periods of 
reserve training duty.  During his lifetime, he had no 
established service-connected conditions.

Medical records from years after service, including during 
2000, show the veteran had many chronic ailments and he was 
repeatedly hospitalized for treatment.  Among his illnesses 
were spinocerebellar degeneration, coronary artery disease, 
congestive heart failure, pulmonary hypertension, non-
insulin-dependent diabetes mellitus, chronic renal failure, 
gout, and other conditions.  In March 2000, a cardiac 
pacemaker was replaced.  In April-May 2000, he was 
hospitalized for an episode of epistaxis.  He was 
hospitalized in June 2000 for pacemaker malfunction and 
myoclonus activity.

The veteran was admitted to the VAMC in Lake City, Florida on 
July 28, 2000, and he died during the admission.  On 
admission, he was noted to have worsening shortness of 
breath, decreasing urine output, increased leg swelling, 
paroxysmal nocturnal dyspnea, orthopnea, and a one-year 
history of generalized itching.  His past medical history 
included spinal and cerebellar degeneration with asphyxia, 
myoclonus, congestive heart failure, chronic airway 
insufficiency, a permanent pacemaker, type II diabetes, and 
hypertension.  It was noted that the veteran had been 
bedridden for the last 5 to 10 years.  During 
hospitalization, X-rays showed cardiomegaly with pacemaker in 
place, pulmonary vascular congestion, bilateral pleural 
fluids, compatible with congestive heart failure.  He had 
edema, oxygen, and breathing problems throughout the 
hospitalization.  A case manager noted on August 8, that the 
veteran's prognosis was very grave.  He was treated with 
diuretics and Minoxidil, but edema persisted.  Blood cultures 
were positive for methicillin-resistant Staphylococcus aureus 
(MRSA).  He was treated for MRSA bacteremia and questionable 
MRSA right lung pneumonia, also described as MRSA septicemia.  
On transfer to the intensive care unit, he showed marked 
improvement in renal function with treatment; urine output 
was borderline, but improved.  On August 13, it was noted 
that his infection was clearing.  On August 15, when he was 
transferred out of intensive care, he was alert and oriented, 
but he continued to suffer from respiratory distress 
secondary to severe pulmonary edema.  He was started on 
treatment for these symptoms, but he remained in very 
critical condition with a very poor prognosis.  It was noted 
that the veteran requested no further aggressive measures.  
The veteran died in August 21, 2000 due to intractable 
pulmonary edema and severe congestive heart failure.  

The veteran's death certificate shows he died in the VAMC in 
August 2000, at age 78.  The document lists the immediate 
cause of death as intractable pulmonary edema (1 month 
duration), due to or as a consequence of end-stage congestive 
heart failure (years duration) (the underlying cause of 
death).  Other significant conditions contributing to death 
but not resulting in the underlying cause of death were 
listed as chronic obstructive pulmonary disease and insulin-
dependent diabetes mellitus.  

The veteran's widow (the appellant) filed a claim in December 
2000 for DIC under 38 U.S.C.A. § 1151.  She stated that her 
husband developed an infection of the blood after being 
hospitalized at the VAMC, and such infection made his death 
imminent since he was already weakened by congestive heart 
failure.  

In January 2001, she filed a formal application for DIC under 
38 U.S.C.A. § 1151.  She attached an undated statement from a 
treating VA doctor, Dr. Mansoor Sheikh, who stated that the 
veteran suffered from congestive heart failure with an 
ejection fraction less than 15 percent.  The doctor stated 
that the veteran developed MRSA pneumonia (hospital acquired) 
which further decompensated his medical condition.  The 
doctor said that the veteran died because of severe end-stage 
congestive heart failure with MRSA pneumonia.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
appellant of the evidence necessary to substantiate her claim 
for entitlement to DIC under 38 U.S.C.A. § 1151.  She has 
been informed of her and the VA's respective responsibilities 
for providing evidence.  Pertinent records have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The evidence shows that in July-August 2000, the veteran, who 
had advanced heart disease and many other chronic illnesses, 
was admitted to the VAMC in Lake City, Florida, for treatment 
of worsening symptoms of his chronic ailments.  The appellant 
alleges that treatment during this hospitalization was 
improperly done, leading to the development of an MRSA 
infection which contributed to the veteran's death.  She thus 
maintains that DIC is warranted under 38 U.S.C.A. § 1151.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The appellant filed this claim in December 2000, and 
thus the new version of the law applies to this case.  
VAOPGCPREC 40-97.

The current version of the law provides that compensation and 
DIC shall be awarded for a qualifying additional disability 
or qualifying death of a veteran in the same manner as if the 
additional disability or death were service connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The evidence shows that when the veteran was admitted to the 
VAMC for the last time he had symptoms of worsening shortness 
of breath, decreasing urine output, increased leg swelling, 
paroxysmal nocturnal dyspnea, orthopnea, and a one-year 
history of generalized itching.  His past medical history 
included spinal and cerebellar degeneration with asphyxia, 
myoclonus, congestive heart failure, chronic airway 
insufficiency, a permanent pacemaker, type II diabetes, and 
hypertension.  He reportedly had been bedridden for the last 
5 to 10 years.  Needless to say, the veteran was in poor 
health when admitted to the VAMC.

During the terminal VA hospitalization, the veteran was 
treated for his major cardiac, renal, and respiratory 
problems.  He also tested positive for Staphylococcus aureus, 
and he was treated for this problem.  Within several days 
prior to his death, it was noted that the infection was 
clearing.  

The veteran's death certificate lists the immediate cause of 
death as intractable pulmonary edema, due to or as a 
consequence of end-stage congestive heart failure (the 
underlying cause of death).  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were chronic obstructive pulmonary disease and 
insulin-dependent diabetes mellitus.  However, a treating VA 
doctor (Dr. Sheikh) wrote that the MRSA infection further 
decompensated the veteran's medical condition and that he 
died because of severe end-stage congestive heart failure 
with MRSA pneumonia.

Even assuming that the MRSA infection which appeared during 
the final VA hospitalization contributed to the veteran's 
death, there is no competent medical evidence to suggest that 
the proximate cause of the infection was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, or that it was an event not reasonably 
foreseeable.  On the contrary, the evidence shows that the VA 
hospital monitored the veteran for all problems and 
complications, that it treated the infection once it was 
detected, and that the infection was successfully treated 
prior to the veteran's death.

The appellant's own allegations that VA treatment caused the 
veteran's death lack probative value, since she is a layman 
and thus lacks competence to offer a medical opinion on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The weight of the credible evidence indicates that the 
veteran's death was not caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing medical 
treatment, or by an event not reasonably foreseeable during 
such medical treatment.  Thus the criteria for DIC under 
38 U.S.C.A. § 1151 are not met.

As the preponderance of the evidence is against the claim for 
DIC under 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

DIC under 38 U.S.C.A. § 1151 is denied.




                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



